                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SCARBOROUGH B. ALBEA,                            )
                                                 )
                         Petitioner,             )
                                                 )
                    v.                           )      1:18CV807
                                                 )
STATE OF NORTH CAROLINA,                         )
                                                 )
                      Respondent.                )


                                          ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on March 11, 2019, was served on the parties in

this action. (ECF Nos. 9, 10.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that Respondent’s Motion for Summary Judgment,

(ECF. No. 4), is GRANTED and the Petition, (ECF No. 1), is DENIED.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 3RD day of April 2019.


                                          /s/ Loretta C. Biggs
                                          United States District Judge
